The Patent Trial and Appeal Board affirmed the obviousness double patenting (ODP) rejections of claims 5-6 and 11-13 and the ODP and prior art rejections against independent claims 14 and 20, but reversed the prior art rejections against claims 15 and 26 dependent thereon.  The status of the claims are summarized on pages 12-13 of the board decision dated September 3, 2021.  Since the board affirmed at least one ground of rejection with respect to each claim on appeal, the Examiner’s decision is affirmed and there were no allowed claims in the application.  In response to the board decision, applicant filed a terminal disclaimer and an amendment dated November 1, 2021 to incorporate the subject matter from dependent claims 15 and 26 into the independent claims 14 and 20 respectively.  The terminal disclaimer filed on November 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,734,360 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Thus, claims 5-6 and 11-13 are hereby allowed.  
However, it is noted that the amendment dated November 1, 2021 is considered non-compliant and has not been entered because it has failed to meet the requirements of 37 CFR 1.121 or 1.4.  In order for the amendment document to be compliant, correction of the following items is required:   
In the amendments to the claims, each claim has not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified.  In particular, the status identifiers of the claims in the claim listing dated 11/01/2021 are conflicting. In particular, it is noted that at the top of the page under the heading "AMENDMENTS TO THE CLAIMS," claims 1-13 are listed as "canceled" but then claims 5-6 and 
Additionally, it is noted that claim 20 has not been properly amended to incorporate the subject matter from allowable claim 26.  In particular, it is noted that claim 26 was dependent upon claim 21 and the subject matter of claim 21 has not been incorporated into claim 20 by the current amendment.  Upon proper incorporation of the subject matter of claim 21 into claim 20, it would appear that claim 21 should be canceled along with claim 26.  Additionally, it is suggested that the phrase “wherein the processing unit further comprises the laser unit” in lines 1-2 of each of claims 27 and 29 be deleted from the claims since that subject matter has already been incorporated into independent claims 14 and 20 by the claim amendments. Also, with respect to claim 14, the incorporation of the subject matter of dependent claim 15 into independent claim 14 has resulted in some awkward claim language.  To correct these issues in claim 14, it is suggested that the claim be amended as follows:
 --Claim 14 (amended) An apparatus for applying bar codes to pellet-shaped articles, each of the pellet-shaped articles having a first portion, a second portion, the apparatus comprising: 
a processing unit comprising 
a controller configured to control the processing unit to apply the first bar code and the second bar code,
wherein is configured to etch the first bar code and the second bar code into each pellet-shaped article.-- 

TWO (2) MONTHS from the mailing date of this letter in which to present the dependent claim(s) in independent form to avoid ABANDONMENT of the application. EXTENSIONS OF TIME UNDER 37 CFR 1.136(a) ARE AVAILABLE, but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Prosecution is otherwise closed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
November 17, 2021